Citation Nr: 1225935	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  06-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include diagnoses of posttraumatic stress disorder (PTSD), schizoaffective disorder, psychosis, panic disorder, and anxiety disorder.  

2.  Entitlement to service connection for a low back disability, to include as secondary to a service connected left knee disability.

3.  Entitlement to an increased rating for left knee disability, evaluated as 20 percent disabling for traumatic arthritis with a separate 10 percent rating for instability associated with a medial meniscectomy.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from November 1979 to May 1987 with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Providence, Rhode Island, that denied the benefits sought for the issues on appeal.  

With respect to the left knee disability, the RO awarded a separate 10 percent rating in an April 2003 decision for arthritis of the left knee.  Since higher schedular ratings are available, the issue remains on appeal and has been characterized as set forth on the title page.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2010, the Board reopened a claim for service connection for an acquired psychiatric disability and remanded the underlying service connection claim, along with the remaining issues on appeal, for further development.  

A review of the Virtual VA paperless claims processing system shows that VA treatment records from November 2010 to January 2012 are of record.  The RO/AMC considered these updated VA treatment records in the January 2012 Supplemental Statement of the Case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, additional development is again necessary before the Board may review the merits of the issues on appeal. 

For the claimed acquired psychiatric disability, the RO/AMC obtained an October 2010 VA psychological examination report.  The examiner diagnosed schizoaffective disorder and anxiety disorder.  She provided a negative nexus opinion based upon the Veteran's reports of psychological symptoms during childhood and adolescence.  She also rejected the Veteran's reports of in-service stressors as being inconsistent with available service records.  She stated that his reported stressors may involve hallucinations.  

The Veteran's August 1979 entrance examination does not contain any findings of a psychiatric disorder at entrance into service.  Accordingly, the presumption of soundness attaches with respect to his psychological state at entrance.  38 C.F.R. § 3.304(b).  To rebut the presumption of soundness, there must be clear and unmistakable evidence (CUE) of both a preexisting psychological disability and evidence that it was not aggravated during active service.  The term "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

The October 2010 VA examiner's opinion does not constitute CUE and thus does not rebut the presumption of soundness.  Indeed, there is no evidence of any hospitalizations or additional psychiatric treatment prior to active service.  Without evidence showing psychiatric treatment prior to service, the current record is insufficient to show a preexisting psychological disorder that meets the onerous CUE evidentiary standard.  The issue remains a question of direct service connection, which is not addressed in the opinion of record.  Consequently, the October 2010 VA examiner's negative opinion based upon suggestions of preexisting psychiatric problems is inadequate for purposes of adjudication.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Another VA examination is necessary as detailed in the instructions below to assess the nature and extent of the Veteran's current psychological disorders.  

Additionally, it does not appear that the Veteran's personnel records are associated with the claims folder.  Such records may contain additional information on any psychiatric problems the Veteran had during active service.  A remand is necessary to obtain the Veteran's personnel records.  

Turning to the claimed low back disability, the VA examiner in December 2010 provided a medical opinion that it was at least as likely as not that such was aggravated by a knee disability.  The Veteran is service-connected for his left knee disability, but not his right knee disability.  The examination report incorrectly stated that the Veteran had a service-connected right knee disability.  

The Veteran filed his claim for service connection for a back disability in March 2008.  The applicable regulations governing aggravation of a non-service connected disability provide that VA will not concede that a non-service connected disability was aggravated by a service connected disability unless a baseline level of severity of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at anytime between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service connected disability.  38 C.F.R. § 3.310(b).  The examiner did not include any findings of the baseline severity of the back disability prior to aggravation by the service connected left knee disability.  Additional development is needed as described in the instructions below to determine the level of low back disability prior to aggravation by the service-connected left knee disability.  

Regarding the increased rating for a left knee disability, the Board instructed the RO/AMC to readjudicate the issue based upon receipt of claim in April 1999.  The January 2012 supplemental statement of the case is limited to review of updated VA treatment records and does not include consideration of evidence prior to May 2005.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  The RO/AMC must readjudicate the increased rating for left knee based upon an April 1999 date of claim and consider all evidence generated during the claim period. 

The Veteran has an increased rating claim that is currently pending.  Since that claim for an increased rating is determinative to the TDIU on appeal, the Board considers it to be intertwined.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of personnel records for the periods of active service and National Guard service.  

Take the necessary steps to obtain updated VA treatment records for the claimed acquired psychiatric disorder, low back disability, and left knee disability. 

Efforts to obtain active service personnel records and VA treatment records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After associating all newly generated records with the claims folder, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim (May 2005).  The claims folder (to include paper copies of, or electronic access to, all Virtual VA documents that are not already a part of the physical claims folder) and a copy of this remand must be sent to the examiner for review.  He or she should indicate receipt and review in any report generated.  All tests deemed necessary by the examiner are to be conducted. 

The examiner is directed to summarize the medical history, including service treatment records and the onset and course of any psychiatric disorder; describe any current psychiatric symptoms and manifestations; and provide diagnoses for any and all psychiatric pathology identified. 

For the purposes of the examination, the examiner is to presume that the Veteran was sound upon entry into active service.  Thus, the question for consideration is whether an acquired psychiatric disability was incurred in, rather than aggravated by, active service.  

For each currently diagnosed DSM-IV Axis I psychiatric disorder (including diagnoses of record at any other time during the claim period beginning in May 2005), to include one manifested by PTSD, the examiner shall opine as to whether it is at least as likely as not (50 percent probability or greater) that any such disorder had its onset during the Veteran's active service or within the one-year period following discharge, or is the result of active service or any incident thereof. 

If PTSD is determined to be present, the examiner must provide an explanation as to how the Veteran meets the specific PTSD criteria.  The examiner must consider that service records only verify approximately a year of service in Korea.  

The examiner is advised that the Veteran is competent to describe his psychological symptoms, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide an explanation.  The examiner is advised that he or she cannot reject the Veteran's credibility solely on the basis of an absence of contemporaneous medical treatment, but may consider the inherent plausibility or inconsistency with the additional evidence of record in assessing the Veteran's credibility for any narrative presented.  

The rationale for all opinions expressed should also be provided.  Any opinions expressed must be accompanied by a complete rationale.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why an opinion cannot be provided without resort to speculation and set forth whether all reasonable avenues for reaching the requested opinion have been exhausted.

3.  After associating all newly generated records with the claims folder, contact the VA examiner providing the VA back examination for a medical opinion.  If he is unavailable, contact an appropriately qualified healthcare provider to respond in his place.  

The examiner should clarify the prior opinion by stating whether it is at least as likely as not that any current low back disability was aggravated by the Veteran's service-connected left knee disability.  If so, the examiner is asked to describe the baseline low back disability prior to aggravation.  The examiner may not consider aggravation by the non-service connected right knee disability in his or her evaluation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner must provide a rationale for his or her opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report readily observable symptoms, such as back pain, and recite his medical history.  Such reports must be considered in formulating any opinions. 

4.  After taking any further development deemed appropriate, the RO/AMC should re-adjudicate the issues on appeal.  The RO/AMC must adjudicate the increased rating claim for a left knee disability as being filed in April 1999, with consideration of all relevant evidence for such a claim period.  If any benefit sought on appeal is not granted in full, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


